United States Court of Appeals,

                               Eleventh Circuit.

                                   No. 94-7018.

 Marcy KILGORE, Pam Medders, Vicki Ellis, Plaintiffs-Appellants,

                                         v.

THOMPSON & BROCK MANAGEMENT, INC.; Eddie Schultz, in his official
capacity as a Supervisor of Pizza Hut, Defendants-Appellees.

                                   Sept. 5, 1996.

Appeal from the United States District Court for the Northern
District of Alabama. (No. CV 90-HM-2173-J), E.B. Haltom, Jr.,
Judge.

Before EDMONDSON and DUBINA, Circuit Judges, and FARRIS*, Senior
Circuit Judge.

     FARRIS, Senior Circuit Judge:

     Marcy    Kilgore,       Pam   Medders,   and   Vicki   Ellis   sued   their

employer,    Thompson    &    Brock    Management,   Inc.,   charging      sexual

harassment in violation of Title VII, as well as the torts of

outrage and invasion of privacy under Alabama law. They appeal the

district court's grant of summary judgment in favor of the company.

     We AFFIRM.

I. Hostile Work Environment

         Thompson and Brock Management, Inc. had a contract to manage

the Pizza Hut in Jasper, Alabama.              Kilgore, Medders, and Ellis

claim to have been sexually harassed by Eddie Schultz, the delivery

driver for the Jasper Pizza Hut. "An employer is indirectly liable

for hostile work environment sexual harassment if the employer knew

or should have known of the harassment and failed to take prompt


     *
      Honorable Jerome Farris, Senior U.S. Circuit Judge for the
Ninth Circuit, sitting by designation.
remedial action."      Faragher v. City of Boca Raton, 76 F.3d 1155,

1167.     "The employee can show that the employer had knowledge of

the harassment by proving that she complained to higher management

of the problem or by demonstrating that the harassment was so

pervasive that an inference of constructive knowledge arises."

Huddleston v. Roger Dean Chevrolet, Inc., 845 F.2d 900, 904 (11th

Cir.1988).

         Ellis and Kilgore first complained to Sherry Schultz, the

manager    of   the   Jasper   Pizza   Hut.   They   contend   that   this

constituted a complaint to the "higher management" of Thompson and

Brock.    The record refutes the argument.     Although Sherry Schultz

had managerial responsibilities at the Pizza Hut facility itself,

she was not part of "higher management" at Thompson and Brock.

Thompson and Brock did not have knowledge of the alleged sexual

harassment until Medders and Ellis called Thompson and Brock's

office and left a message for Vice President Rommie Brock on

November 17, 1989.1

         Thompson and Brock can only be liable under Title VII for

Eddie Schultz's alleged misconduct if it failed to take prompt

remedial action after receiving notice of the alleged sexual

harassment.2    The "remedial action" must be "reasonably likely to

prevent the misconduct from recurring."       Guess v. Bethlehem Steel

     1
      It is unfortunate, but not fatal, that the plaintiffs
elected not to follow established written procedures for
notification of Thompson and Brock.
     2
      An employer can also be held directly liable under Title
VII for a hostile work environment in the rare case where "a
supervisor or other employee act[s] within the scope of his
employment in creating a hostile work environment." Faragher, 76
F.3d at 1166. This case does not present that situation.
Corp., 913 F.2d 463, 465 (7th Cir.1990).                The district court did

not err in holding that Thompson and Brock took prompt remedial

action under the facts and circumstances of this record.

     After receiving notice on Friday, November 19, 1989, Thompson

and Brock began an investigation of the alleged sexual harassment.

Diane Ingraham (operations manager of Thompson and Brock) and

Rommie Brock arranged a meeting with the plaintiffs for Tuesday,

November 23, 1989.           After arriving in Jasper, Ingraham and Brock

were told that the plaintiffs would not meet with them and were

represented       by    counsel.      Thompson    and    Brock    continued     its

investigation by interviewing Eddie Schultz, Sherry Schultz, and

other female employees at the Jasper Pizza Hut.                 Eddie and Sherry

Schultz denied the sexual harassment complaints.                    Thompson and

Brock    failed    to    find   any   support    for    the   sexual   harassment

allegations:      1) the female employees interviewed stated that they

had not seen Eddie Schultz engaging in any sexually harassing

behavior, 2) Eddie and Sherry Schultz denied the allegations, and

3) the plaintiffs had all voluntarily resigned and refused to meet

with Thompson and Brock officials.              Notification by telephone on

Friday    followed      by   scheduled   investigatory        interviews   on   the

following Tuesday establish that Thompson and Brock responded to

the allegations with prompt remedial action.                  They are therefore

not liable for the alleged misconduct of Eddie Schultz.

II. Constructive Discharge

         The plaintiffs also appeal the district court's grant of

summary judgment in favor of the company on their constructive

discharge claim.        "To prove constructive discharge, the employees
must demonstrate that their working conditions were so intolerable

that a reasonable person in their position would be compelled to

resign."     Steele v. Offshore Shipbuilding, Inc.,            867 F.2d 1311,

1317 (11th Cir.1989).         A constructive discharge will generally not

be found if the employer is not given sufficient time to remedy the

situation.      None     of    the    plaintiffs    returned   to   work   after

complaining    to   the   company's       corporate    management.        Summary

judgment on the constructive discharge claim was appropriate;                 the

plaintiffs did not allow sufficient time for Thompson and Brock to

correct the situation.

III. State Law Claims—Outrage and Invasion of Privacy

       The district court did not err in writing that it would be

appropriate to dismiss for lack of jurisdiction over the pendant

state law claims of outrage and invasion of privacy after granting

summary judgment on the Title VII claims.                See Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350, 108 S.Ct. 614, 619, 98 L.Ed.2d

720 (1988) (exercise of pendant jurisdiction is at the district

court's discretion).           But, the district court went on to grant

summary judgment for defendants on the state claims;                and going on

was no abuse of discretion.           In addition, the state law claims lack

any support in the record.

       In Alabama, the tort of outrage only applies "in the most

egregious circumstances."            Thomas v. BSE Indus. Contractors, Inc.,

624 So.2d 1041, 1044 (Ala.1993). The conduct complained of must be

"so   outrageous    as    to    be    regarded   as   atrocious     and   utterly

intolerable in a civilized society."               American Rd. Serv. Co. v.

Inmon, 394 So.2d 361, 365 (Ala.1981).
      Thompson and Brock can be held directly liable for invasion

of privacy only if the company authorized or participated in

Schultz's actions or ratified his conduct after learning of the

action.   Potts   v.   BE   &   K   Constr.   Co.,   604   So.2d   398,   400

(Ala.1992).   It can be held vicariously liable only if Schultz's

acts "were done in the line and scope of employment" for Thompson

and Brock's benefit.    Id.     The record fails to include sufficient

facts under either theory to withstand summary judgment.

     AFFIRMED.